Case 6:18-ap-01089-MH      Doc 99 Filed 12/27/19 Entered 12/27/19 11:38:10                  Desc
                           Main Document    Page 1 of 11



  1 K. JOHN SHAFFER (Cal. Bar No. 153729)
    RAZMIG IZAKELIAN (Cal. Bar. No. 292137)
  2 QUINN EMANUEL URQUHART & SULLIVAN, LLP                     FILED & ENTERED
    865 South Figueroa Street, 10th Floor
  3 Los Angeles, California 90017
    Telephone: (213) 443-3000                                           DEC 27 2019
  4 Facsimile: (213) 443-3100
    Email: johnshaffer@quinnemanuel.com                            CLERK U.S. BANKRUPTCY COURT
  5        razmigizakelian@quinnemanuel.com                        Central District of California
                                                                   BY cargill    DEPUTY CLERK
  6 Attorneys for the National Consumer Bankruptcy Rights Center

  7                                             CHANGES
                            UNITED STATES BANKRUPTCY COURTMADE BY COURT
  8                          CENTRAL DISTRICT OF CALIFORNIA
  9
                                    )              Case No. 6:13-bk-30625-MH
 10 In re:                          )              Chapter 7
                                    )
 11   JOHN M. MATA                  )              Adv. Pro. No. 6:18-ap-01089-MH
                                    )
 12   Debtor.                       )              ORDER GRANTING MOTION TO
                                    )              UNSEAL COURT RECORDS
 13                                 )
      JOHN MATA                     )              Date: December 18, 2019
 14                                 )              Time: 2:00 p.m.
      Plaintiff                     )              Place: 3420 Twelfth Street
 15                                 )                     Courtroom 303
      v.                            )                     Riverside, CA 92501
 16                                 )              Judge: Hon. Mark Houle
      NATIONAL COLLEGIATE STUDENT   )
 17                                 )
      LOAN TRUST 2006-1, NATIONAL
 18   COLLEGIATE STUDENT LOAN TRUST )
      2006-4, NATIONAL COLLEGIATE   )
      STUDENT LOAN TRUST 2007-4     )
 19                                 )
      Defendants                    )
 20                                 )
 21

 22

 23

 24

 25

 26
 27

 28
Case 6:18-ap-01089-MH           Doc 99 Filed 12/27/19 Entered 12/27/19 11:38:10           Desc
                                Main Document    Page 2 of 11



  1          The Court, having considered the Motion to Unseal Court Records [Dkt. No. 85] (the

  2 “Motion”), the Plaintiff’s Memorandum of Law in Support of Motions to Intervene and to Unseal

  3 Documents [Dkt. No. 88], the Defendants’ Opposition to Motion to Unseal Court Records [Dkt. No.

  4 89], the Reply in Support of Motion to Unseal Court Records [Dkt. No. 91], all evidence filed in

  5 support of the foregoing, and all the pleadings in above-captioned case; having issued a tentative

  6 ruling (“Tentative Ruling”), which is attached hereto as Exhibit A; having considered argument of

  7 counsel at the hearing; good cause appearing; and for the reasons set forth in the Tentative Ruling

  8 and on the record, hereby orders that:

  9          1. The Motion is granted.

 10          2. The Clerk of the Bankruptcy Court is authorized and directed to unseal the documents

 11              filed at Dkt. Nos. 41, 48, and 64.

 12

 13

 14                                                   ###
 15

 16

 17

 18
 19

 20

 21

 22

 23

 24

 25
      Date: December 27, 2019
 26
 27

 28
                                                       -1-
Case 6:18-ap-01089-MH   Doc 99 Filed 12/27/19 Entered 12/27/19 11:38:10   Desc
                        Main Document    Page 3 of 11




                        EXHIBIT A
  Case 6:18-ap-01089-MH        Doc 99 Filed 12/27/19 Entered 12/27/19 11:38:10        Desc
                               Main Document    Page 4 of 11




                            United States Bankruptcy Court
                             Central District of California
                                         Riverside
                                Judge Mark Houle, Presiding
                                  Courtroom 303 Calendar

Wednesday, December 18, 2019                                               Hearing Room   303

2:00 PM
6:13-30625 John Martin Mata                                                          Chapter 7
Adv#: 6:18-01089 Mata et al v. National Collegiate Student Loan Trust 2006-1 et a

   #20.00      Motion To Intervene For The Limited Purpose Of Unsealing Court Records

               Also #21

               EH__

                                 Docket      84

  Tentative Ruling:
      - NONE LISTED -

                                    Party Information
  Debtor(s):
       John Martin Mata                           Represented By
                                                    Michael E Clark
  Defendant(s):
       National Collegiate Student Loan           Represented By
                                                    James Schultz
                                                    Debbie P Kirkpatrick
       NATIONAL COLLEGIATE                        Represented By
                                                    James Schultz
                                                    Debbie P Kirkpatrick
       National Collegiate Student Loan           Represented By
                                                    James Schultz
                                                    Debbie P Kirkpatrick
  Joint Debtor(s):
       Livier Mata                                Represented By
                                                    Michael E Clark



12/18/2019 1:29:04 PM                     Page 56 of 63
  Case 6:18-ap-01089-MH         Doc 99 Filed 12/27/19 Entered 12/27/19 11:38:10    Desc
                                Main Document    Page 5 of 11




                              United States Bankruptcy Court
                               Central District of California
                                          Riverside
                                 Judge Mark Houle, Presiding
                                   Courtroom 303 Calendar

Wednesday, December 18, 2019                                         Hearing Room      303

2:00 PM
CONT...         John Martin Mata                                                  Chapter 7
  Movant(s):
     National Consumer Bankruptcy               Represented By
                                                  Razmig Izakelian
  Plaintiff(s):
       John Martin Mata                         Represented By
                                                  Michael E Clark
                                                  Austin C Smith
       Livier Mata                              Represented By
                                                  Michael E Clark
                                                  Austin C Smith
  Trustee(s):
       Helen R. Frazer (TR)                     Pro Se




12/18/2019 1:29:04 PM                     Page 57 of 63
  Case 6:18-ap-01089-MH         Doc 99 Filed 12/27/19 Entered 12/27/19 11:38:10                  Desc
                                Main Document    Page 6 of 11




                             United States Bankruptcy Court
                              Central District of California
                                           Riverside
                                  Judge Mark Houle, Presiding
                                    Courtroom 303 Calendar

Wednesday, December 18, 2019                                                   Hearing Room          303

2:00 PM
6:13-30625 John Martin Mata                                                                     Chapter 7
Adv#: 6:18-01089 Mata et al v. National Collegiate Student Loan Trust 2006-1 et a

   #21.00        Motion to Unseal Document

                 Also #20

                 EH__

                                   Docket       85

  Tentative Ruling:

      12/18/19




      BACKGROUND




      On December 31, 2013, John & Livier Mata ("Debtors") filed a Chapter 7 voluntary
      petition. On April 14, 2014, Debtors received a discharge, and the following day their
      case was closed.



      On April 18, 2018, Debtors filed a complaint against National Collegiate Student
      Loan Trust 2006-1, National Collegiate Student Loan Trust 2006-4, and National
      Collegiate Student Loan Trust 2007-1 (collectively, "Defendants") for determination
      of dischargeability. Specifically, Debtors seek a declaratory judgment that their loans
      were discharged. On May 18, 2018, Defendants filed their answer.



      On January 9, 2019, Defendants filed a motion for summary judgment. On February 5,
      2019, Debtors filed their opposition. On May 8, 2019, the Court orally granted
      Defendants’ motion for summary judgment although no order or judgment has yet
      been entered.


12/18/2019 1:29:04 PM                        Page 58 of 63
  Case 6:18-ap-01089-MH              Doc 99 Filed 12/27/19 Entered 12/27/19 11:38:10           Desc
                                     Main Document    Page 7 of 11




                                  United States Bankruptcy Court
                                   Central District of California
                                                Riverside
                                       Judge Mark Houle, Presiding
                                         Courtroom 303 Calendar

Wednesday, December 18, 2019                                                   Hearing Room       303

2:00 PM
CONT...       John Martin Mata                                                             Chapter 7


      In conjunction with its filing of the motion for summary judgment, Defendants filed a
      motion to file confidential documents under seal. Specifically, Defendants requested
      that the Court seal two student loan guaranty agreements. These guaranty agreements
      were provided to Debtors subject to a stipulated protective order entered by the Court
      on December 28, 2019. After conducting an in-camera review of the agreements, the
      Court entered an order granting Defendants’ motion to seal the documents on January
      16, 2019. Subsequently, Debtors referred to the guaranty agreements when filing their
      opposition to the motion for summary judgment, and, on January 31, 2019, the Court
      granted Debtors’ motion to file the documents under seal.



      On November 15, 2019, the National Consumer Bankruptcy Rights Center
      ("NCBRC") filed a motion to intervene and a motion to unseal the guaranty
      agreements. On November 25, 2019, Debtors filed a memorandum of law in support
      of NCRBC’s motions. On December 4, 2019, Defendants filed a non-opposition to
      NCRBC’s motion to intervene in the case and an opposition to the motion to unseal
      documents.


      Based upon the non-opposition of Defendants, and for the reasons set forth in
      NCBRC’s motion [Dkt. No. 84], the Court is inclined to grant the motion to
      intervene.




      DISCUSSION




      11 U.S.C. § 107(a)-(b)(1)   state:



              (a) Except as provided in subsections (b) and (c) and subject to section
                  112, a paper filed in a case under this title and the dockets of a

12/18/2019 1:29:04 PM                           Page 59 of 63
  Case 6:18-ap-01089-MH           Doc 99 Filed 12/27/19 Entered 12/27/19 11:38:10              Desc
                                  Main Document    Page 8 of 11




                                United States Bankruptcy Court
                                 Central District of California
                                             Riverside
                                    Judge Mark Houle, Presiding
                                      Courtroom 303 Calendar

Wednesday, December 18, 2019                                                      Hearing Room    303

2:00 PM
CONT...       John Martin Mata                                                              Chapter 7
                 bankruptcy court are public records and open to examination by an
                 entity at reasonable times without charge.

              (b) On request of a party in interest, the bankruptcy court shall, and on
                  the bankruptcy court’s own motion, the bankruptcy may –

                        (1) protect an entity with respect to a trade secret or
                            confidential research, development, or commercial
                            information;



      As noted by the parties, 11 U.S.C. § 107 codifies and displaces the common law right
      of access to judicial proceeds. See, e.g., In re Roman Catholic Archbishop of Portland
      in Oregon, 661 F.3d 417 (9th Cir. 2011). In In re Roman Catholic Archbishop of
      Portland in Oregon, the Ninth Circuit stated the following:



              We perceive such a divergence between § 107 and the common law.
              The statute speaks directly to, and diverges from, the common law
              right of judicial access. First, the common law rule distinguishes
              between dispositive and non-dispositive motions, while § 107 covers
              all papers filed in a bankruptcy case. Second, the common law rule
              gives courts the discretion to create exceptions to the general rule of
              disclosure to the public. By contrast, § 107 has only three exceptions:
              confidential business information, "scandalous or defamatory matter,"
              and "means of identification." Third, the common law rule gives courts
              discretion to determine whether to protect or disclose documents, while
              § 107 eliminates a court’s discretion by making it mandatory for a
              court to protect documents falling into one of the enumerated
              exceptions. Because § 107(b) imposes this mandatory requirement, it
              eliminates the balancing of public and private interests required by the
              common law rule if a document is scandalous or defamatory. Under §
              107, the strength of the public’s interest in a particular judicial record
              is irrelevant; if the exception pertains, the bankruptcy court must issue
              a protective order on a motion by the affected person or party.



              Because § 107 speaks directly to and conflicts with significant aspects
              of the common law right of access, we join our sister circuits in

12/18/2019 1:29:04 PM                          Page 60 of 63
  Case 6:18-ap-01089-MH         Doc 99 Filed 12/27/19 Entered 12/27/19 11:38:10           Desc
                                Main Document    Page 9 of 11




                             United States Bankruptcy Court
                              Central District of California
                                           Riverside
                                  Judge Mark Houle, Presiding
                                    Courtroom 303 Calendar

Wednesday, December 18, 2019                                                   Hearing Room   303

2:00 PM
CONT...       John Martin Mata                                                           Chapter 7
              holding that § 107 preempts the common law right of access in
              bankruptcy proceedings.



      Id. at 430-31 (citations omitted). Therefore, in light of the above excerpt, the
      Court simply must determine whether Defendants have demonstrated that 11
      U.S.C. § 107(b)(1) is applicable to the guaranty agreements. See, e.g., In re
      Borders Group, Inc., 462 B.R. 42, 46 (Bankr. S.D.N.Y. 2011) ("[T[he moving
      party bears the burden of showing that the information is confidential."). "The
      burden of proof is heavy, requiring an extraordinary circumstance or
      compelling need." In re Motors Liquidation Co., 561 B.R. 36, 42 (Bankr.
      S.D.N.Y. 2016) (quotation omitted). "Section 107(b) is not intended to save
      the debtor or creditors from embarrassment." In re Food Mgmt. Group, LLC,
      359 B.R. 543, 554 (Bankr. S.D.N.Y. 2007).



      Within the Second Circuit, the Bankruptcy Courts for the Southern District of
      New York have had occasion to repeatedly consider the application of §
      107(b)(1) to confidential commercial information. See, e.g., In re Borders
      Group, Inc., 462 B.R. 42, 47 (Bankr. S.D.N.Y.) ("For purposes of section
      107(b), commercial information includes information which would cause an
      unfair advantage to competitors by providing them information as to the
      commercial operations of the debtor.") (quotations omitted); see also In re
      Barney’s, Inc., 201 B.R. 703, 708-09 (Bankr. S.D.N.Y.) (the redacted
      information must be "so critical to the operations of the entity seeking the
      protective order that its disclosure will unfairly benefit the entity’s
      competition"). These cases make it apparent that the sealed information in this
      case could potentially fall under the umbrella of confidential commercial
      information. See, e.g., In re Barney’s, Inc., 201 B.R. 703 at 709 ("information
      might include, without limitation, pricing formulae, short and long term
      marketing strategies and the terms of the agreement with suppliers").



      Nevertheless, as pointed out by NCBRC, Defendants’ arguments appear to fall
      short of satisfying their "heavy" burden of proof. See, e.g., In re Motors
      Liquidation Co., 561 B.R. 36 at 43 ("Evidence – not just argument – is
      required to support the extraordinary remedy of sealing."). Defendants
      repeated assertions that "[p]ublic disclosure of this private commercial
      information could negatively impact Defendants’ competitive standing in the

12/18/2019 1:29:04 PM                        Page 61 of 63
  Case 6:18-ap-01089-MH         Doc 99 Filed 12/27/19 Entered 12/27/19 11:38:10            Desc
                                Main Document    Page 10 of 11




                             United States Bankruptcy Court
                              Central District of California
                                           Riverside
                                  Judge Mark Houle, Presiding
                                    Courtroom 303 Calendar

Wednesday, December 18, 2019                                                   Hearing Room    303

2:00 PM
CONT...       John Martin Mata                                                            Chapter 7
      student loan industry" do not appear to satisfy the evidentiary burden imposed
      on Defendants; if the Court were to accept this line of argument, it would
      effectively flip the burden of proof on to NCRBC/Debtors.



      Additionally, the Court considers the importance of a thorough evidentiary
      record to be increased in this case due to the passage of time since the guaranty
      agreements were signed. See, e.g., Koch v. Greenberg, 2012 WL 1449186 at *
      4 (S.D.N.Y. 2012) (Materials "are all approximately 10 years old, and where
      commercially sensitive information is stale, this can undermine the party’s (or
      non-party’s) claim that disclosure will create a competitive disadvantage.").
      Noting that the documents at issue here are 15+ years old, the Court simply
      cannot consider Defendants’ conclusory allegations as having satisfied the
      heavy burden of proof required in this situation to justify the extraordinary
      measure of sealing court records under § 107.



      TENTATIVE RULING



      The Court is inclined to GRANT both the motion to intervene and the motion to
      unseal documents.



      APPEARANCES REQUIRED.

                                      Party Information
  Debtor(s):
       John Martin Mata                            Represented By
                                                     Michael E Clark
  Defendant(s):
       National Collegiate Student Loan            Represented By
                                                     James Schultz
                                                     Debbie P Kirkpatrick

12/18/2019 1:29:04 PM                        Page 62 of 63
  Case 6:18-ap-01089-MH        Doc 99 Filed 12/27/19 Entered 12/27/19 11:38:10      Desc
                               Main Document    Page 11 of 11




                              United States Bankruptcy Court
                               Central District of California
                                          Riverside
                                 Judge Mark Houle, Presiding
                                   Courtroom 303 Calendar

Wednesday, December 18, 2019                                             Hearing Room   303

2:00 PM
CONT...    John Martin Mata                                                        Chapter 7
      NATIONAL COLLEGIATE                       Represented By
                                                  James Schultz
                                                  Debbie P Kirkpatrick
       National Collegiate Student Loan         Represented By
                                                  James Schultz
                                                  Debbie P Kirkpatrick
  Joint Debtor(s):
       Livier Mata                              Represented By
                                                  Michael E Clark
  Movant(s):
       National Consumer Bankruptcy             Represented By
                                                  Razmig Izakelian
  Plaintiff(s):
       John Martin Mata                         Represented By
                                                  Michael E Clark
                                                  Austin C Smith
       Livier Mata                              Represented By
                                                  Michael E Clark
                                                  Austin C Smith
  Trustee(s):
       Helen R. Frazer (TR)                     Pro Se




12/18/2019 1:29:04 PM                     Page 63 of 63
